—In an action, inter alia, to recover damages for defamation, the plaintiff appeals from an order of the Supreme Court, Kings County (Greenstein, J.), entered October 14, 1994, which granted the defendants’ motion pursuant to CPLR 3211 (a) (7) to dismiss the complaint for failure to state a cause of action.
Ordered that the order is affirmed, with costs.
To state a cause of action to recover damages for defamation a plaintiff must allege, inter alia, that the defendant published a defamatory statement to a third party (see, McGill v Parker, *520179 AD2d 98, 106; Moye v Gary, 595 F Supp 738, 740). Since the plaintiff has failed to make such an allegation, the Supreme Court properly dismissed the defamation claims.
The plaintiff’s remaining contentions are without merit. Rosenblatt, J. P., Ritter, Pizzuto and Altman, JJ., concur.